DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 claims a symmetry.  However, there is not a reference point, axis or plane is provided for the symmetry.  Claim 4 is being treated as best as possible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockwell et al. (1,036,340).
Re: claim 1, Rockwell shows an automatic pressure regulating pneumatic cylinder, as in the present invention, comprising: 
a pneumatic cylinder 1, arranged with a connecting element 2 for sealing said pneumatic cylinder on lower inside thereof, 
a piston 11 slidably configured above said connecting element, 
an upper air chamber D formed inside said pneumatic cylinder above said piston, and a lower air chamber C formed inside said pneumatic cylinder between said piston and connecting element, 
an outside of said pneumatic cylinder further configured with a first air entering passage 22 (for claim 2), 23 (for claim 3); and second air entering passage 23 (for claim 2), 22 (for claim 3); allowing external air to one-way flow into said upper air chamber and a first guide passage, having valve 17, allowing said external air to one-way flow into said lower air chamber and be converted into internal air; 
an air flow control unit, at port 3, embedded inside said connecting element and composed of an exhaust floating piston 7, sealing element 4, elastic element 6 and 
Re: claim 4, Rockwell shows said first guide passage comprises a third check valve assembly 17 configured inside said first guide passage, and said first guide passage is symmetrically configured opposite said second air entering passage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell et al. (1,036,340) in view of Bisinger et al. (2007/0208431).
Re: claim 2, Rockwell’s pneumatic cylinder, as rejected above, shows said first air entering passage 22 comprises a first check valve assembly 21 composed of a check valve, and said first check valve assembly is positioned inside said first air entering passage 22 and in combination with said upper air chamber D through said first air entering passage 22 with said second air entering passage 23, allowing said external air to enter said upper air chamber through a movement of said piston 11.  Rockwell 
Re: claim 3, Rockwell’s pneumatic cylinder, as rejected above, shows said second air entering passage 22 comprises a second check valve assembly 21 composed of a check valve and check valve positioner, and said second check valve assembly 21 is positioned inside said second air enter passage 22, allowing said external air to enter said upper air chamber through a movement of said piston 11.  Rockwell lacks the filters.  Bisinger is cited to teach the use of filter 13 to filter out impurity and to dampen noises.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the cylinder of Rockwell to include filters such as taught by Bisinger in order to keep the valve clean for longevity and accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Antonovsky, Nakaya, Fitzlaff (2 documents), Kim and Stoll are cited for other cylinder assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657